EHHIBIT 10.2
 
SERIES B CONVERTIBLE PREFERRED
STOCK PURCHASE AGREEMENT


This Series B Convertible Preferred Stock Purchase Agreement, dated as of the
30th day of September, 2010 (this “Agreement”), by and between Curaxis
Pharmaceutical Corporation, a Nevada corporation (the “Company”) and C P
Acquisition Partners LP (the “Purchaser”). The Company and the Purchaser are
individually referred to herein as a “Party” and collectively, as the “Parties.”


RECITALS


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to the Purchaser, and
the Purchaser desires to purchase from the Company, 500 shares of Series B
Convertible Preferred Stock (the “Series B Preferred Stock”) of the Company (the
“Series B Preferred Shares”).


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
agree as follows:


1.       Sale and Purchase of Preferred Shares.


1.1       Sale and Purchase. The Company hereby sells to the Purchaser and the
Purchaser hereby purchases from the Company 500 shares of Series B Preferred
Stock. The Company and the Purchaser are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration pursuant to Section 4(2) of the Securities Act.


1.2       Purchase Price and Closing. The purchase price for the Series B
Preferred Shares is $1000.00 per share, or an aggregate purchase price of
$500,000 (the “Purchase Price”). The closing of the purchase and sale of the
Preferred Shares (the “Closing”) to be acquired by the Purchaser from the
Company under this Agreement shall be at such time and on such date as the
Company and the Purchaser may agree upon (the “Closing Date”). Subject to the
terms and conditions of this Agreement, at the Closing the Purchaser shall make
the Purchase Price available to the Company in immediately available funds, and
the Company shall deliver to the Purchaser a certificate (or certificates in
such denominations as such Purchaser shall request) representing 500 Series B
Preferred Shares.


2.       Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as of the Closing date as follows:


2.1       Organization and Standing: Articles and Bylaws. The Company is and
will be a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada and will have all requisite corporate
power and authority to carry on its business as proposed to be conducted. The
Company is duly qualified to do business in each jurisdiction where the nature
of its business or its ownership or leasing of its properties makes such
qualification necessary.
 
 
1

--------------------------------------------------------------------------------

 

2.2       Corporate Power. The Company will have at the Closing, all requisite
corporate power to enter into this Agreement and to sell and issue the Preferred
Shares. This Agreement shall constitute a valid and binding obligation of the
Company enforceable in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, moratorium, and other laws of general
application affecting the enforcement of creditors' rights.


2.3       Valid Issuance of Preferred Shares. The Preferred Shares, when issued
in compliance with the provisions of this Agreement will be duly authorized,
validly issued, fully paid and non-assessable, and will be free of any liens or
encumbrances caused or created by the Company; provided, however, that all such
shares may be subject to restrictions on transfer under state and federal
securities laws as set forth herein, and as may be required by future changes in
such laws.


2.4      No Conflict. The execution and delivery of this Agreement by the
Company and the performance by the Company of its obligations hereunder in
accordance with the terms hereof: (a) will not require the consent of any third
party or governmental entity under any laws; (b) will not violate any laws
applicable to the Company and (c) will not violate or breach any contractual
obligation to which the Company is a party.


3.       Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows.


3.1       Acquisition for Investment.  The Purchaser is acquiring the Preferred
Shares solely for her own account for the purpose of investment and not with a
view to or for sale in connection with distribution. The Purchaser does not have
a present intention to sell the Preferred Shares, nor a present arrangement
(whether or not legally binding) or intention to effect any distribution of the
Preferred Shares to or through any person or entity. The Purchaser acknowledges
that it is able to bear the financial risks associated with an investment in the
Preferred Shares and that it has been given full access to such records of the
Company and the subsidiaries and to the officers of the Company and the
subsidiaries and received such information as it has deemed necessary or
appropriate to conduct its due diligence investigation and has sufficient
knowledge and experience in investing in companies similar to the Company in
terms of the Company’s stage of development so as to be able to evaluate the
risks and merits of its investment in the Company.


3.2       Sophistication.  The Purchaser is a sophisticated investor, as
described in Rule 506(b)(2)(ii) promulgated under the Securities Act and has
such experience in business and financial matters that it is capable of
evaluating the merits and risk of an investment in the Company.
 
 
2

--------------------------------------------------------------------------------

 


3.3       Opportunities for Additional Information.  The Purchaser acknowledges
that such Purchaser has had the opportunity to ask questions of and receive
answers from, or obtain additional information from, the executive officers of
the Company concerning the financial and other affairs of the Company, and to
the extent deemed necessary in light of such Purchaser’s personal knowledge of
the Company’s affairs, such Purchaser has asked such questions and received
answers to the full satisfaction of such Purchaser, and such Purchaser desires
to invest in the Company.


3.4       No General Solicitation.  The Purchaser acknowledges that the
Preferred Shares were not offered to such Purchaser by means of any form of
general or public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.


4.       Miscellaneous.


4.1       Successors and Assigns. This Agreement shall insure to the benefit of,
and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.


4.2       Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):


If to the Company, to:


Curaxis Pharmaceutical Corporation
4819 Emperor Blvd., Suite 400
Durham, NC 27703


If to any Purchaser:
 
C P Acquisition Partners LP
90 Grove Street, Ste 204
Ridgefield, CT 06877


4.3       Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by each
Party.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any Party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
 
3

--------------------------------------------------------------------------------

 


4.4       Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated in this Agreement are fulfilled to the extent
possible.


4.5       Counterparts; Facsimile Execution.  This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties.  Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.


4.6       Entire Agreement; Third Party Beneficiaries. This Agreement, (a)
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
transactions contemplated herein and (b) are not intended to confer upon any
person other than the Parties any rights or remedies.


4.7       Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.


4.8       Assignment.  Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of each of the other Parties.  Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 
 
[-Signature Page Follows-]

 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.





  THE COMPANY           CURAXIS PHARMACEUTICAL CORPORATION          
 
By:
/s/ David J. Corcoran        Name: David J. Corcoran       Title:  Chief
Financial Officer  





  THE PURCHASER           C P ACQUISITION PARTNERS LP          
 
By:
/s/ Henry Sargent        Name: Henry Sargent      
Title: Manager of GP
   

 
 
 
 
5